Citation Nr: 1205973	
Decision Date: 02/16/12    Archive Date: 02/23/12

DOCKET NO.  07-20 413	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUE

Entitlement to an increased rating greater than 60 percent for residuals of prostate cancer, to include erectile dysfunction, on an extraschedular basis.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. C. Schingle, Associate Counsel



INTRODUCTION

The Veteran had active service from August 1959 to April 1967.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2006 decision by the St. Petersburg, Florida Regional Office (RO).  [Due to the location of the Veteran's residence, the current jurisdiction of his appeal remains with the RO in Louisville, Kentucky.]  

Please note that this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDING OF FACT

The Veteran's service-connected residuals of prostate cancer, to include erectile dysfunction, have not resulted in an exceptional or unusual disability picture so as to render impractical the application of the regular schedular standards.


CONCLUSION OF LAW

The criteria for an extraschedular rating for the service-connected residuals of prostate cancer, to include erectile dysfunction, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 3.321 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act (VCAA)

With respect to the issue adjudicated herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2011).  Under the VCAA, when VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 C.F.R. § 3.159 (2011).  Such notice must include notice that a disability rating and an effective date for the award of benefits will be assigned if there is a favorable disposition of the claim.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107; 38 C.F.R. §§ 3.159, 3.326; see also Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  

With respect to the claim adjudicated herein, a letter sent to the Veteran in April 2006 complied with duty to notify provisions of VCAA.  38 U.S.C.A. § 5103; 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The Veteran was notified of the evidence that was needed to substantiate this issue; what information and evidence that VA will seek to provide and what information and evidence the Veteran was expected to provide, and that VA would assist him in obtaining evidence, but that it was his responsibility to provide VA with any evidence pertaining to this claim.  See Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  This correspondence also informed the Veteran of the method for assigning a rating and an effective date.  Further, an October 2010 letter provided the Veteran with the criteria for an extraschedular evaluation for his service-connected prostate cancer residuals.  

For a claim seeking increased compensation for an already service-connected disability, 38 U.S.C.A. § 5103(a) requires, at a minimum, that VA notify the claimant that he/she must provide, or ask VA to obtain, medical or lay evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on the claimant's employment in order to substantiate the claim.  Vazquez-Flores, 22 Vet. App. 37 (2008).  VA must also provide examples of the types of medical and lay evidence that the claimant may submit (or ask the Secretary to obtain) that are relevant to establishing entitlement to increased compensation.  Id.

On September 4, 2009, the United States Court of Appeals for the Federal Circuit (Federal Circuit) vacated and remanded Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  Specifically, the Federal Circuit concluded that "the notice described in 38 U.S.C. § 5103(a) need not be veteran specific" and that, "while a veteran's 'daily life' evidence might in some cases leads to evidence of impairment in earning capacity, the statutory scheme does not require such evidence for proper claim adjudication."  Thus, the Federal Circuit held that, "insofar as the notice described by the Veterans Court in Vazquez-Flores requires the VA to notify a veteran of alternative diagnostic codes or potential 'daily life' evidence, we vacate the judgments."

Here, a May 2008 letter informed the Veteran that a disability rating will be determined by applying relevant Diagnostic Codes, which typically provide for a range in severity of a particular disability from noncompensable to as much as 100 percent (depending on the disability involved), based on the nature of the symptoms of the condition for which disability compensation is being sought, their severity and duration, and their impact upon employment and daily life.  Id., see also Dingess v. Nicholson, 19 Vet. App. 473 (2006).  He was also advised on what evidence and/or information is necessary to establish entitlement to a rating.  This correspondence complies with the decision in Vazquez-Flores, 22 Vet. App. 37 (2008).  

The Board acknowledges that the May 2008 and October 2010 letters are not timely as they were not provided to the Veteran prior to the initial adjudication of his claim, any defect as to timeliness has been cured by subsequent compliant notice and readjudication of the Veteran's claim-most recently in September 2011.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006) (defects in timing of notice may be cured by affording the Veteran appropriate notice and subsequent adjudication).  

With respect to VA's duty to assist, the Veteran's service treatment records and VA medical records have been obtained and associated with the claims file.  Also, the Veteran was afforded pertinent VA examinations in May 2006 and June 2007.  38 C.F.R. § 3.159(c)(4) (2011).  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the VA examinations obtained in this case are adequate as they were predicated on a review of the claims folder and medical records contained therein; contain a description of the history of the disability at issue; and document and consider the Veteran's complaints and symptoms.  

Accordingly, the Board finds that there is no indication in the record that any additional evidence relevant to the issue to be decided herein is available and not part of the claims file.  See Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  See also Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran are to be avoided).

In sum, the facts relevant to this appeal have been properly developed and there is no further action to be undertaken to comply with the provisions of 38 U.S.C.A. § 5103(a), § 5103A, or 38 C.F.R. § 3.159.  Therefore, the Veteran will not be prejudiced as a result of the Board proceeding to the merits of the issue adjudicated herein.  See Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).

Increased Extraschedular Rating

Disability evaluations are determined by comparing a Veteran's present symptomatology with criteria set forth in the VA's Schedule for Rating Disabilities (Rating Schedule), which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321(a), 4.1 (2011). 

In this case, the Veteran's prostate cancer residuals have been evaluated as 60 percent disabling under Diagnostic Code 7527.  See 38 C.F.R. § 4.115b (2011).  This diagnostic code provides that prostate gland injuries, infections, hypertrophy, and postoperative residuals are to be evaluated as voiding dysfunction or urinary tract infection, whichever is predominant.  Voiding dysfunction is evaluated under 38 C.F.R. § 4.115a.  Voiding dysfunction is further classified as involving urine leakage, urinary frequency, or obstructive voiding.  Id.  A 60 percent evaluation (the highest rating allowable for relevant symptomatology) is warranted for urinary leakage requiring the use of an appliance or absorbent materials which must be changed more than four times a day.  Id.  

Generally, the Rating Schedule applies unless there are exceptional or unusual factors that would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  When the available schedular evaluations are inadequate, the VA Under Secretary for Benefits or the Director of Compensation & Pension (C&P) is authorized to approve a rating higher than that required by the application of the schedular criteria alone.  38 C.F.R. § 3.321(b)(1).  More specifically, an extraschedular disability rating is warranted when the case presents such an exceptional or unusual disability picture (with related factors as marked interference with employment or frequent periods of hospitalization) that the application of the regular schedular standards is impractical.  See id.; Thun v. Peake, 22 Vet. App. 111, 115 (2008).

Although the Board may not assign an extraschedular rating in the first instance, it must specifically adjudicate whether to refer a case for extraschedular evaluation when the issue is either raised by the veteran or is reasonably raised by the evidence of record.  See Barringer v. Peake, 22 Vet. App. 242 (2008).  Also, the Board has jurisdiction to review the determinations of the Director of C&P or the VA Under Secretary for Benefits regarding a Veteran's entitlement to an extraschedular rating.  Anderson v. Shinseki, 23 Vet. App. 423 (2009).

Here, in October 2010, the Board referred the Veteran's claim to the Director of C&P for a determination as to whether an extraschedular rating was warranted for the Veteran's service-connected prostate cancer residuals.  In this regard, the Board noted that the Veteran's 60 percent disability rating for his prostate cancer residuals contemplated only voiding dysfunction symptoms and is the highest schedular evaluation allowable for such symptomatology, but did not consider his erectile dysfunction.  Thus, the Board found that the evidence of record presented "an exceptional or unusual disability picture as to render impractical the application of the regular rating schedule standards" and determined that the Veteran had not been fully compensated for all symptoms related to his service-connected residuals of a prostatectomy, to include erectile dysfunction.  See 38 C.F.R. § 4.16(b) (2011); Bagwell v. Brown, 9 Vet. App. 337 (1996) (holding that the Board is precluded from assigning an extra-schedular rating in the first instance, but the Board is not precluded from considering whether referral to the VA officials is warranted); see also VAOPGCPREC 6-96 (Aug. 16, 1996).

In a July 2011 response to the Board 2010 remand, the Director of C&P stated that the Veteran was currently service-connected for prostate cancer with residuals of erectile dysfunction at 60 percent disabling and that special monthly compensation (SMC) was being paid for the loss of a creative organ at the "k" rate.  Specifically, he noted that a September 2002 rating decision properly granted service connection for prostate cancer with erectile dysfunction and addressed the issue of SMC.  The rating decision cited training letter 00-04 (dated June 2000), which authorized the assignment of SMC "k" in all cases of radical prostatectomy.  The Director indicated that a separate 20 percent evaluation was not warranted because there was no deformity shown.  See 38 C.F.R. § 4.115a, DC 7522.  Additionally, the Director found no unusual or exceptional disability pattern to that would render application of the regular rating criteria as impractical.  He noted that the Veteran's reports of urinary incontinence and the wearing of absorbent materials had been fairly and equitably portrayed by objective findings and evaluation.  Further, he concluded that erectile dysfunction without penile deformity was properly evaluated in accordance with the current rating schedule.  

The Board has considered the C& P Director's July 2011 conclusion as well as the Veteran's recent complaints regarding frequent voiding (the need to wear and change absorbent materials several times per day and to void several times per night) and erectile dysfunction.  

Upon review of the evidence of record, the Board agrees with the assessment of the Director of C&P that the Veteran does not warrant an extraschedular evaluation for his service-connected residuals of prostate cancer with erectile dysfunction because the evidence does not demonstrate that such disability has produced an exceptional or unusual disability picture.  See Thun, 22 Vet. App. at 115.  The Board points out that the Veteran is currently rated at the maximum allowable schedular rating for a voiding dysfunction involving urine leakage, urinary frequency, or obstructive voiding.  See 38 C.F.R. § 4.115a.  Notably, a 60 percent evaluation is warranted for urinary leakage requiring the use of absorbent materials which must be changed more than four times a day.  Id.  There is no evidence of record indicating that the Veteran's disability is not fully contemplated by the 60 percent disability evaluation.  In addition, in this regard, and as the Board has previously pointed out herein, the Veteran has been granted SMC for loss of use of a creative organ at the "k" rate since April 13, 2001.  

Also, there is no evidence that the Veteran's service-connected prostate cancer residuals have resulted in factors such as frequent periods of hospitalization for related symptoms or marked interference with employment.  See Thun, 22 Vet. App. at 115-16.  As for the impact of this disability on his employment, the Board recognizes that his residuals of prostate cancer may adversely impact his productivity at work.  However, such impact alone is not sufficient to warrant the assignment of an extraschedular evaluation, which is premised upon an exceptional or unusual disability picture.  

Indeed, the loss of industrial capacity is the principal factor in assigning schedular disability ratings.  38 C.F.R. §§ 3.321(a), 4.1 (2011).  In particular, 38 C.F.R. § 4.1 specifically states that "[g]enerally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability."  See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) (noting that the disability rating itself is recognition that industrial capabilities are impaired); Moyer v. Derwinski, 2 Vet. App. 289, 293 (1992).  Thus, for an extraschedular rating to be assigned, there must be something more that creates an exceptional set of circumstances so as to warrant deviation from the standard schedular rating criteria.

Here, the record shows that the Veteran's prostate cancer residuals do not affect his functional ability to perform sedentary or physical employment.  See 2007 VA examination report.  Moreover, the record shows that the Veteran's ability to work is compromised exclusively by his nonservice-connected disabilities.  While there is evidence that he may experience a decrease in performance due to his prostate cancer residuals, there is no indication that this interference has been of such significance to indicate a further decrease in the Veteran's overall earning capacity. 

To the extent that the Veteran himself believes that his disability entitles him to compensation on an extraschedular basis, the Board notes that the Veteran is competent to provide lay evidence concerning factual matters of which he has first-hand knowledge such as the symptoms he experiences and their actual effect on his daily tasks/employment.  However, in determining the impact of such effects on his overall occupational functioning as well as whether his disability picture presents an unusual or exceptional circumstance, the Board, in this case, has placed greater probative weight on the pertinent medical evidence of record which demonstrates that his service-connected disability is manifested by symptomatology that is adequately contemplated by the regular schedular standards-and on the fact that the Veteran is SMC for loss of use of a creative organ at the "k" rate.  

In reaching the above conclusion, the Board considered the benefit-of-the-doubt doctrine.  As, however, a preponderance of the evidence is against this claim, the benefit-of-the-doubt doctrine is not for application.  See 38 U.S.C.A. § 5107 (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

ORDER

An increased rating greater than 60 percent for residuals of prostate cancer, to include erectile dysfunction, on an extraschedular basis is denied.


____________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


